DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-11, 16-20, and 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehrlick (US 2015/0108215).
Ehrlich (US 2015/0108215) teaches
Regarding claim 1, an automated weapon comprising:
a barrel utilized for propelling a fired munitions as aimed towards an area of sighting;
a targeting subsystem (imagine system 12) identifying a chosen target in the area of sighting;
a computational subsystem (firing decision module 30), responsive to the targeting subsystem, determining where the chosen target is and where the barrel needs to be aimed so that the munitions will strike the chosen target;
a positioning subsystem (firing computer 26), adjusting the aim of the munitions responsive to the computational subsystem; and,
a firing subsystem (epsilon logic module 28), firing the munitions at the chosen target responsive to the positioning subsystem;
the weapon as in claim 1,
wherein the automated weapon is comprised of a human transported weapon (see figure 1);
the weapon as in claim 2,
wherein the human transported weapon is one of a plurality of weapons subsystems;
wherein at least one of the plurality of the weapons subsystems is selected and activated to take a best shot;
the weapon as in claim 7,
wherein a respective best shot is taken by each of at least two of said plurality of weapons subsystems;
regarding claim 10, a method of operating and firing an automated weapon system having a barrel, a targeting subsystem, a computational subsystem, positioning means, and a firing subsystem, the method comprising:
identifying a chosen target in an area of sighting;
determining where the chosen target is and where the barrel needs to be aimed so that a munitions will strike the chosen target;
adjusting the aim of the munitions responsive to the computational subsystem; and,
firing the munition at the chosen target responsive to adjusting the aim of the munitions;
the method as in claim 10, wherein the automated weapons is comprised of a human transported weapon;
the method as in claim 11,
wherein the human transported weapon is one of a plurality of automated weapons subsystems;
wherein at least one or the plurality of the automated weapons subsystems is selected and activated to take a best shot;
the method as in claim 16,
wherein a respective best shot is taken by each of at least two of said plurality of automated weapons subsystems;
the method as in claim 10,
wherein the targeting subsystem locks onto the chosen target and thereafter tracks movement of the chosen target; and
wherein a second munition fired at a second time to strike the chosen target (see paragraph 116);
Regarding claim 19, an automated weapons system having a barrel and munitions, the system comprising:
a targeting subsystem identifying a chosen target in an area of sighting;
a computational subsystem determining where the chosen target is and where the barrel needs to be aimed so that the munitions will strike the chosen target;
positioning means adjusting the aim of the munitions responsive to the computational subsystem; and,
a firing subsystem, firing the munitions at the chosen target responsive to adjusting the aim of the munitions;
the system as in claim 19,
wherein the automated weapons system is comprised of a human transported weapon;
the system as in claim 20,
wherein there are a plurality of weapons subsystems;
wherein the human transported weapon is one of the plurality of weapons subsystems;
wherein at least one of the plurality of the weapons subsystems is selected and activated to take a respective best shot;
the system as in claim 25, wherein a respective best shot is taken by each of at least two of said plurality of weapons subsystems;
the system as in claim 19,
wherein the targeting subsystem locks onto the chosen target and thereafter tracks movement of the chosen target; and
wherein a second said munition is fired at a second time to strike the chosen target.

Allowable Subject Matter
Claims 3-6, 12-15, and 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 3, the weapon as in claim 2, further comprising:
an additional linked automated weapon having a separate barrel, separate munitions, a separate positioning subsystem, and a separate firing subsystem;
wherein the computational subsystem determines the positioning of the separate barrel to shoot the separate munitions to strike the chosen target;
regarding claim 12, the method as in claim 11, further comprising:
linking to an additional linked automated weapon having a separate barrel, a separate munitions, a separate positioning subsystem, and a separate firing subsystem; and,
positioning of the separate barrel to shoot the separate munitions to strike the chosen target responsive to the computational subsystem; and
regarding claim 21, the system as in claim 20, further comprising:
an additional linked automated weapon having a separate barrel, a separate munitions, a separate positioning subsystem, and a separate firing subsystem;
wherein the computational subsystem determines the positioning of the separate barrel to shoot the separate munitions to strike the chosen target.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





July 29, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876